Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No.: 19-cv-00746

  JANE DOE
                                Plaintiff,
         v.
  BOARD OF EDUCATION OF THE PRIMERO SCHOOL DISTRICT RE-2; WILLIAM
  NACCARATO, Individually and In His Official Capacity as an agent of the Primero reorganized
  School District RE-2; TRISH SANCHEZ, Individually and in Her Official Capacity As agent of
  the Primero Reorganized School District RE-2; D.L., a minor; Z.L., a minor; and DEBRA
  VELASQUEZ,

                                Defendants.


       PLAINTIFF’S OPPOSED MOTION FOR LEAVE TO MAINTAIN LEVEL 1
       RESTRICTION ON EXHIBITS FILED IN RESPONSE IN OPPOSITION TO
    DEFENDANT DEBRA VELASQUEZ’S MOTION FOR SUMMARY JUDGMENT AT
                              ECF NO. 162


         Plaintiff Jane Doe (“Plaintiff”) by her counsel, Nesenoff & Miltenberg, LLP and

  Campbell, Killin, Britain, & Ray, LLC, hereby respectfully requests this Court maintain Level 1

  restricted access to Exhibits B (ECF 162), C (ECF 162-1), D (ECF 162-2), E (ECF 162-3), F (ECF

  162-4) and G (ECF 162-5) of Plaintiff’s Response in Opposition to Defendant Debra Velasquez’s

  Motion for Summary Judgment, filed August 27, 2021 (ECF 161).

         In accordance with D.C.Colo.LCivR 7.1(a)(c), counsel for Plaintiff has conferred with

  counsel for Defendant Velasquez regarding the instant motion. Counsel for Defendant Velasquez

  opposes the requested relief as addressed below.

         1.     At the commencement of this litigation, Plaintiff filed a motion for leave to restrict

  the Complaint and proceed under the pseudonym, “Jane Doe.” (ECF 2).

         2.     Plaintiff’s motion for leave to restrict was granted by the court on March 21, 2019

  and the complaint was granted Level 1 restriction (ECF 10).
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 2 of 7




          3.      Plaintiff has proceeded to use the pseudonym “Jane Doe” in all publicly filed

  documents.

          4.      In addition, the Court entered a Protective Order in this matter on August 26, 2020

  which defined “confidential” information to include: (i) confidential information concerning

  current or former students; (ii) information related to Jane Doe concerning personal and

  confidential matters not generally known to the public; and (iii) information relating to the

  individual defendants in this action concerning personal and confidential matters not generally

  known to the public. (ECF 120).

          5.      Throughout depositions in this matter, Plaintiff, as well as the individual

  defendants, have been referred to by their true names, with each deposition being marked

  Confidential pursuant to the court ordered Protective Order.

          6.      In addition, several younger individuals were identified by their true names during

  discovery despite the fact that such individuals were minors at the time of the events underlying

  Plaintiff’s claims in this action.

          7.      On August 27, 2021, Plaintiff, by and through her undersigned counsel, filed a

  Response in Opposition to Defendant Velasquez’s Motion for Summary Judgment.

          8.      As part of Plaintiff’s Response in Opposition to Defendant Velasquez’s Motion for

  Summary Judgment, Plaintiff referenced and filed, among other things, excerpts of deposition and

  court transcripts which were pre-emptively filed under Level 1 Restriction (ECF 162) (hereinafter,

  the “Restricted Exhibits”).

          9.      Throughout the Restricted Exhibits, Plaintiff is referred to by her true name and the

  individual defendants are referred to by their true names. In addition, a number of former students

  of the Primero High School are referenced by their true names.


                                                    2
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 3 of 7




         10.     As alleged in this action, Plaintiff is a victim of sexual assault. Following precedent

  from across the country, Plaintiff’s name has been kept restricted throughout this litigation in light

  of the highly sensitive, intimate, personal, and private issues involved in this litigation. See e.g.

  Doe No. 2 v. Kolko, 242 F.R.D. 193 (E.D.N.Y. 2006); Grottano v. the City of New York, 2016 WL

  2604803 (S.D.N.Y. Mar. 30, 2016); Prasad v. Cornell Univ., 2016 WL 3212079 (N.D.N.Y. Feb.

  24, 2016) (permitting identification of alleged victim of sexual assault as “Jane Doe” during

  proceedings); Doe v. Penzato, 2011 WL 1833007 (N.D.Ca. May 13, 2011); Doe v. Evans, 202

  F.R.D. 173 (E.D.Pa. 2001); Doe v. Western Am. Province of the Capuchin Franciscan Friars,

  2015 WL 8770017 (D. Or. Dec. 13, 2015) (allowing the plaintiff to proceed as “Jane Doe” in light

  of the “accepted practices of the federal courts of the United States, allowing those who have been

  victims of sexual assault and/or who fear reprisals from the particular litigation to commence cases

  under assumed names”); Doe v. Cabrera, 301 F.R.D. 1 (D.D.C. 2014) (allowing victim of sexual

  assault to proceed as a “Jane Doe” plaintiff); Doe v. Blue Cross & Blue Shield United of Wis., 112

  F.3d 869 (7th Cir. 1997) (indicating that the use of “fictitious names [is] allowed when necessary

  to protect the privacy of … rape victims…”); Roe v. St. Louis Univ., 2009 WL 910738 (E.D.Mo.

  Apr. 2, 2009) (allowing rape victim plaintiff to use a pseudonym because plaintiff’s privacy

  interest outweighed the public’s right to access judicial records); E.E.O.C. v. Spoa, LLC., 2013

  WL 5634337 (D. Md. Oct. 15, 2013) (finding that “sexual assault” is a “highly sensitive and

  personal matter”).

         11.     The disclosure of Plaintiff’s true identity in the Restricted Exhibits puts Plaintiff at

  risk of further harm. Further, the public disclosure of the Restricted Exhibits would be inconsistent

  with the Court’s Protective Order.




                                                    3
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 4 of 7




          12.     In addition, the Court has granted similar requests to restrict documents filed in this

  matter at a Level 1 Restriction. See ECF 149, 158.

          13.     Accordingly, Plaintiff respectfully requests that Exhibits B (ECF 162), C (ECF

  162-1), D (ECF 162-2), E (ECF 162-3), F (ECF 162-4) and G (ECF 162-5) of Plaintiff’s Response

  in Opposition to Defendant Velasquez’s Motion for Summary Judgment be maintained as

  restricted to a Level 1 restriction.

          14.     On August 30, 2021, counsel for Defendant Velasquez contacted Plaintiff’s

  counsel, Gabrielle Vinci, and advised that she was unable to access the Restricted Exhibits on

  ECF.

          15.     In response, Counsel Vinci forwarded a courtesy copy of the Restricted Exhibits to

  Defendant Velasquez’s counsel via secured DropBox link.

          16.     Defendant Velasquez thereafter advised that she did not consent to maintaining

  Level 1 restrictions on the Restricted Documents because she was still not able to access them

  through ECF.

          17.     In response, Counsel Vinci advised that the Restricted Exhibits were filed in a

  manner that should have allowed all counsel of record to access them, suggested that Counsel

  Vinci had previously had an issue with the restrictions before which was able to be worked out

  with the ECF Help desk, and suggested that Defendant Velasquez’s counsel do the same.

          18.     In response, Defendant Velasquez’s counsel advised she would look into the matter

  with ECF.

          19.     Plaintiff’s counsel has no control over Defendant Velasquez’s counsel’s ability to

  view documents which were filed in a manner to allow all counsel to access them. Additionally,




                                                     4
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 5 of 7




  the Court should not subject Plaintiff to further harm by releasing her true identity based on, what

  appears to be, a technical glitch out of Plaintiff’s control.

          20.      No party to this action will be prejudiced by the requested relief as all counsel for

  the parties will still have access to the filed documents following their Level 1 restriction and

  Defendant Velasquez’s counsel had been provided an additional copy of the Restricted Exhibits by

  Counsel Vinci.

          21.      This is Plaintiff’s first request to restrict ECF Docket No.: 162, including ECF Nos.

  162-1 through 162-5.

          22.      Pursuant to D.C.COLO.LCivR 6.1(c), the undersigned certify that this motion is

  being served contemporaneously on Plaintiff.

          WHEREFORE, the counsel for the Plaintiff respectfully requests that the Court grant her

  request and maintain ECF Docket No.: 162, including ECF Nos. 162-1 through 162-5, under

  Level 1 restriction making those documents only available to the Court and parties of record.

          Respectfully submitted this 9th day of September, 2021.

                                                          s/Michael J. Mirabella________
                                                          Michael J. Mirabella, Esq.
                                                          Campbell, Killin, Brittan, & Ray, LLC.
                                                          270 St. Paul Street, Suite 300
                                                          Denver, Colorado 80206
                                                          Tel: 303-394-7209
                                                          mmirabella@ckbrlaw.com

                                                          s/Gabrielle Vinci_______
                                                          Andrew T. Miltenberg, Esq.
                                                          Gabrielle M. Vinci, Esq.
                                                          Nesenoff & Miltenberg, LLP
                                                          363 7th Ave., Fifth Floor
                                                          New York, NY 10001
                                                          Tel: 212-736-4500
                                                          amiltenberg@nmllplaw.com
                                                          gvinci@nmllplaw.com


                                                      5
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 6 of 7




                               CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing motion complies with the type-volume limitation set

  forth in Honorable Judge Domenico’s Practice Standard III(A)(1).


                                                             /s/ Gabrielle M. Vinci




                                                  6
Case 1:19-cv-00746-DDD-KMT Document 173 Filed 09/09/21 USDC Colorado Page 7 of 7




                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 9, 2021, I electronically filed the foregoing with the
  Court’s electronic filing system (CM/ECF) which will automatically cause a notification to be sent
  to the following counsel of record:

                                        Janice C. Orr, Esq.
                                Law Office of Janice C. Orr, P.C.
                                     88 Inverness Circle East
                                           Suite B-105
                                      Englewood, CO 80112
                              Counsel for Defendant Debra Velasquez

                                 Elizabeth Spellmire Francis, Esq.
                                   May Gwyneth Whalen, Esq.
                                      Caplan & Earnest, LLC
                                    3107 Iris Avenue, Suite 100
                                        Boulder, CO 80301
                 Counsel for Defendants Primero Reorganized School District RE-2,
                      Board of Education of the Primero School District, and
                                        William Naccarato

                                     Meredith McDonald, Esq.
                                        Hall & Evans LLC
                                    1001 17th Street, Suite 300
                                        Denver, CO 80202
                                   Counsel for Defendant Sanchez

                                   Douglas B. Tumminello, Esq.
                                     Caitlin C. McHugh, Esq.
                                Lewis Roca Rothberger Christie LLP
                                   1200 17th Street, Suite 3000
                                        Denver, CO 80202
                                    Counsel for Defendant D.L.

                                       Stanley Garnett, Esq.
                              Brownstein, Hyatt, Farber, Schreck, LLP
                                   410 17th Street, Suite 2200
                                     Denver, Colorado 80202
                                   Counsel for Defendant Z.L.

                                                                    /s/ Gabrielle Vinci
                                                             Gabrielle M. Vinci, Esq



                                                  7
